Case 4:20-cv-01244-MWB-EBC. Document 1 Filed 07/20/20 Page 1of5

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
‘FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

 

 

 

 

.f JIMOMS
wo Shamme Weeds FILED
(N ie (en (Qumate Number) ©: - SCRANTON
een Drive -
Cool twe Pe 1766 Lo - JUL 28 2020,
_ (Address) . lla
Q) A PER — SesUunwCLEAK
(Name of Plaintiff) (inmate Number)
(Case Number)
(Address)
(Zach named party must be numbered,
and all names must be printed or typed)
vs. ; _ CIVIL COMPLAINT

Serb Bowlin GL-T OU. were S
0 Saruaku OM. S)C-0. Mishle=
(3) Ciekforann _ |

(Names of Defendants)

(Bach named party must be numbered,
and all names must be printed or typed)

"TO BE FILED UNDER: >< 42 US.C.§ 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS
I. PREVIOUS LAWSUITS

A Ifyou have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

Nok

 

 

 
Case 4:20-cv-01244-MWB-EBC Document 1 Filed 07/20/20 - Page 2 of 5

I. EXHAUSTION OF ADMINISTRATIVE REMEDIES ©

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? Yes ____No
B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes __No
C. If your answer to “B” is Yes:
1. What steps did you uke? LY Crrievonce Mo. 2SGSY4Y

 

Facility

2) Manake- Apoce | and 3.)-Finat peel De

   

2. What was the result? De 2 fb

 

D. If your answer to “B” is No, explain why not:

 

 

I DEFENDANTS ree

(1) Name of first defendant: Cec 4 te pn = Security a hece

Employed as_ Seceurriy = Cent at SCL Greene
Mailing address: (9 Frécress Drive Lows ne spore Pe  1S3 De
(2) Name of second defendant: ~ Sat TSotwlin~ ~
Employedas CQ ™ a Scr Green .
Mailing address: 1G" Ccearess Drive Wiunestirs Pw LS320
(3) Name of thitd defendant D7. Onl. mores and C.O. Mi Sle-
Employedas CO Jil at SCX Greene
. Mailing address: 16% troaress Drive oa nésbhirs fia 1 $3 6.
(List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM ,

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, cluding
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

1. On Bugust ai, 201 ¥ while housed on EA -2$ ; +e
Security tid Wis Searcnng ma Cell. Ber Aheu
were done Second sabe Came in, “Prev yoo al
Case 4:20-cv-01244-MWB-EBC Document 1 Filed 07/20/20 Page 3 of 5

wa mers Ata pechainec an neg Ci}

  

2. Case | Including muy medicial recocd s, extilort-s. My
discasen, erbiols Ceri evn\ Decunntsy, Gar lu Qictyes

B\\ of cuz s Ackenda)s “Wwrew in ANne vy shh
XT heck ssited Sa Bowl: ao OC. ® Mishl > Yoho

3 over StHe. ts cetrive ae pcapenty they
Shake fb they Cot Ad inot loccwuse Ane hi P+

Commende- LIBS Wwetdnrng Ane Coameies

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

 

 

7 belie ceploee ma Civil Case cocuents
me di cal Cecocks exhibits, person f | taeily
picture S,

 

 

2. May Coimingt Document S, ‘Disccueu_ 2 xhiloite |
atu. :

 

 

 

 

 
Case 4:20-cv-01244-MWB-EBC Document 1 Filed 07/20/20 Page 4 of5

 

I declare under penalty of perjury that the foregoing is te and correct.

 

Signed this J, Ay dayof 27 | 2022),
|

(Signature of Plaintiff)

 
Case 4:20-cv-01244-MWB-EBC Document 1. Filed 07/20/20 Page 5o0f5

~Nnane One CIecds Melts

 

epscectatnactlhie DA Lead te Ms Rg ee I Gea aed gE ae

 

ail doncsen natin aaa se nanh nte Aa cote

ee)

_f&
